United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2249
                                   ___________

Lazarus Daniel Kajigi,                   *
                                         *
             Petitioner,                 *
                                         * Petition for Review of
       v.                                * an Order of the Board
                                         * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States; Janet Napolitano,2 *
Secretary of the Department of           * [UNPUBLISHED]
Homeland Security,                       *
                                         *
             Respondents.                *
                                   ___________

                             Submitted: October 6, 2009
                                Filed: October 9, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.



      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States and is substituted as respondent pursuant to Rule 43(c) of the Federal
Rules of Appellate Procedure.
      2
       Janet Napolitano has been appointed to serve as Secretary of the Department
of Homeland Security and is substituted as respondent pursuant to Rule 43(c) of the
Federal Rules of Appellate Procedure.
       Kenyan citizen Lazarus Daniel Kajigi petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an Immigration Judge's (IJ's)
denial of Kajigi's application for asylum and withholding of removal. We deny the
petition.

       Having reviewed the denial of asylum under the substantial-evidence standard,
see Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008), we uphold the
conclusion that Kajigi did not suffer past persecution on account of his political
opinion, see Darwich v. Holder, No. 08-2888, 2009 WL 1490585, at *6 (7th Cir. May
8, 2009) (holding that asylum-seekers who have been persecuted for exposing political
corruption, such as whistle blowers, may qualify for asylum based on political
opinion, but must have publicly exposed the corruption at issue), and did not offer
credible, specific evidence that a reasonable person in his position would fear
persecution if returned to Kenya, see Makatengkeng v. Gonzales, 495 F.3d 876, 881
(8th Cir. 2007) (stating standard for showing a well-founded fear of future
persecution); Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (noting
that "[i]n the absence of solid support in record for" an alien's assertion that he would
be persecuted, his fear was "speculative at best"); Bernal-Rendon v. Gonzales, 419
F.3d 877, 881 (8th Cir. 2005) (observing that an alien's fear of persecution is reduced
when his family remains unharmed in his native country). Because Kajigi failed to
meet the lower burden of proof on his asylum claim, his claim for withholding of
removal must fail as well. See Makatengkeng, 495 F.3d at 885.

      Finally, Kajigi failed to show that the alleged due process violation was
prejudicial or "had the potential for affecting the outcome" of his hearing. See Banat
v. Holder, 557 F.3d 886, 893 (8th Cir. 2009) (citations omitted).
                        ______________________________




                                          -2-